{¶ 19} I concur with Judge Hoffman as to the analysis and disposition of this case.
 {¶ 20} I write separately to indicate that the trial court needs to be given direction on what is meant by allowing the appellant to participate in the divorce proceedings. I find that appellant should have been allowed to cross-examine witnesses and to present any information deemed necessary by the trial court, in the interest of justice, for the trial court to make orders which are fair and equitable regarding spousal support, property and debt division. Had the appellee presented documentation on these issues, it would seem that appellant's testimony and/or exhibits on these issues could be much more limited by the trial court. While I do not condone any action by the appellant which ambushes the appellee, the trial court needs to have accurate information in order to make a fair and final decision.